Case 1:19-cv-01050-SOH Document 51                Filed 06/14/21 Page 1 of 1 PageID #: 186




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

GEORGIA HAY                                                                          PLAINTIFF


v.                                    Case No. 1:19-cv-1050


DOLLAR TREE STORES, INC.                                                           DEFENDANT

                                            ORDER

       Before the Court is an Unopposed Motion to Withdraw filed by Nelson T. Rainey. (ECF

No. 50). Mr. Rainey requests to be relieved as counsel of record for Defendant. Mr. Rainey states

that Defendant will continue to be represented by its other counsel of record.

       Upon consideration, the Court finds that the motion (ECF No. 50) should be and hereby is

GRANTED. Mr. Rainey is hereby relieved as counsel of record for Defendant. The Clerk of

Court is directed to remove Mr. Rainey from the CM/ECF notification system for this case.

Defendant shall continue to be represented by its other counsel of record.

       IT IS SO ORDERED, this 14th day of June, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
